Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 March 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        My dear General

                            Antony March the 30th 1782
                        
                        The sailing of the Alliance Has Been So Unexpected that Mr Franklin and Myself Have not Been Able to Send the
                            dispatches we intended to forward By that Opportunity. There is now a French cutter that is pretty Suddenly Sent of to
                            America—I expected to write By a frigat Which is to Sail in a Short time, But Cannot let this Opportunity slip a way,
                            Before I have the pleasure to Remember me to you, and let you Hear of my Wellfare.
                        The taking of Mahon Has taken place Sooner than was generally expected. Genl Murray and Genl Draper are
                            about quarrelling, as generally Happens after a Misfortune Betwen British Commanders. The Siege of Gibraltar is going
                            on—the Capture of St Kitts Has Been the Better felt in England As upon a letter from Sir Samuel Hood the Sanguine part of
                            the Nation Had Conceived Hopes to preserve this island. Many provinces in Holland are About Aknowledging American
                            Independance. There is a great Confusion Among the Parliamentary Part of the British Nation. Some are of opinion this is a
                            finesse of Lord North, who wishes to throw upon Parliament the Blame of Having given up their Colonies—it Has Been long
                            said He would Retire—But e Has Hitherto kept His place, and the Opposition Members do Not Well Agree together. However we
                            Have just got intelligence that a change of ministers was going to take place.
                        I Have wrote to Mr Lewingston Robert R. Livingston about
                            negociations of peace, about F. money and about
                                Spain and Have Requestd He would Communicate My letter to Your Excellency. We must not Hope for
                                Spanish money nor Notwithstanding their Compliments for Dutch money.
                        As to the ideas you gave me in writing, I Have Represented them in the Strongest light imaginable. I Had with
                                King of France a long Conversation About it. I Had Many with French
                            ministers. They Have plans about West Indies—they also are Stopped By
                            Spain and without Spanish ships—I am affraid Brith Fleet
                            there will Somewhat exceed French Ships, or at least be upon a parr—Dutch ships
                            are not to Be Retaned—to get Sph ships in America is the great affair. Without
                            it maritime superiority is very difficult, the More So, as they are not Stranger to Some ideas About
                                Great Britain which However Appears to me far from Being Settled. Tho’ Nothing is fixed upon the
                            Afore Mentionned points, I am inclined to Believe in Chs Town more than in N.
                            York. For my part I much prefer the former—but am affraid Spain will offer obstacles, they
                            alwais are for W. Indies. Had I only to manage French Ministers it would be a
                            much easier work. I think we may Hope for operating in Septembr.
                        Many people are of opinion the ennemy Mean to evacuate Newyork and Charlestown—for my part I am not So
                            Sanguine, and think it would Be a great Mistake for us to Calculate upon this Supposition either in France or in America.
                        Under the present Circumstances, My dear General, those of foreseen negociations, or at
                            least possible, and the Unfixed Situation of those I Have just now Mentioned I think it Consistent with your instructions,
                            and perhaps useful to America that I Should Remain some time in Europe, that I May Avail Myself of Circumstances and
                            Opportunities. I Hope, My dear General, you will approuve of My Conduct. May I flatter Myself that an expectation of Being
                            Useful, Having Some what detained My departure, I will Nevertheless Be Considered as a Candidate for the Command of the
                            Light Infantry—a Command Which is the utmost of My Ambition, which will not displease that Corps—and as on the Moment I
                            Cease to be Useful, the Moment a determination is taken, I hope Sailing for America, I flatter Myself the Infantry will
                            not be drawn out Before I can present Myself Among the Candidates.
                        There will Be a decision Before May and one Fh ships May Carry it
                            immediately for W. Indies and an other do same for America—I will Have no time
                            lost.
                        In the present Situation of Affairs, we must, I think, prepare Vigourously, and I Hope to fulfill your
                            Wishes, at least so far as Respects Chs Town.
                        I so perfectly know the Sentiments of Congress, and those of the Nation that I am sure not only their
                            desicions upon political points, But also the expression of them will add a new lustre to the idea they Have given of
                            their liberality and Noble Spirit. I am sure, my dear General, that every thing Considered, you will find I am much in the
                            Right to waït a few weeks, and See what turn affairs are taking. To Serve our Noble Cause is the Utmost of My Ambition,
                            and I will embrace every Measure that May Be productive of that end.
                        I will also add, my dear General, that every thing I write in this letter Being the Result of the Confidence
                            that Has Been placed in Me, I must write for you Alone, and this is as Confidential as the most secret parts of our
                            Correspondance.
                        Since I left America, I Had one letter from you By the Hermione. I am very Happy to Hear that a Spirit of
                            Oeconomy and Arrangement is diffused through out every departement, and for Many Reasons I Hope we May Have a Numerous
                            Army for the operations of the Campaign. I Have Been for a few days at this Country Seat with Marquis de Castries who
                            during the Holy days Comes to take some Respite of Ministerial Cares. We are United by an intimate friendship, and am
                            Happy to find that Since He is at the Head of the Navy we Have had a Serie of Successes. Had it not Been for the storm
                            that Mr de Guichen met with on his leaving Brest, we should not, independant of the Spaniards, Have lost an instant of
                            Maritime Superiority in the West Indias.
                        Now, My dear General, I will speack to you of My private Concerns. Independant of My Situation at Court, and
                            Among My Societies, the Marks of affection I every day Receive from the people at large, Render me as Happy as I can
                            possibly Be—Such influence as I May Have will Be truly precious to me whenever it Can do some little good to our Adorable
                            Cause. I am perfectly Satisfied with the dispositions of this governement. Both Nations will for ever Be attached to each
                            other—and I see Both are so much the object of British envy and treachery that it will Ciment Among them an eternal Amity
                            and Alliance.
                        Mde de Lafayette Requests I will present to you Her most Affectionate and Respectfull Compliments and Also to
                            Mrs Washington whom she most fervently prays to make after the war a Voyage to France, and spend some time in our family
                            where we would be so very happy to Receive you. Be pleased, my dear General, to Remember me most Affectionately to the
                            family, and to present my Best Respects to Mrs Washington. My Compliments wait upon George—I Had a letter from Him and
                            wish I Had Received one from my friend Tilmangh—Be so kind my dear General, to pay my most affectionate Compliments to
                            Genl Green Genl Knox, and all my friends in the Army. I am so hurried this time, that I Cannot write to them. When
                            Tilmangh writes to McHenry and Hamilton I beg He will Remember me to them. Adieu, my dear General, most Respectfully and
                            affectionately, I have the Honor to be, Your tender and for ever your Best friend
                        
                            Lafayette
                        
                        
                            Vicount de Noailles, Count de Charlus, Duke de Lauzun and all the officers of your Army request their
                                best respects to be presented to Your Excellency. The officers are about returning to join their respective Corps.
                        

                        
                            
                                Words in square brackets are translations of code.
                            
                        

                    